MANDATE
                   Case
                Case    19-2302, Document
                     3:18-cv-00299-KAD    38, 11/27/2019,
                                       Document   50 Filed2717644,
                                                            11/27/19Page1
                                                                      Pageof11of 1



                                  UNITED STATES COURT OF APPEALS
                                                 for the
                                           SECOND CIRCUIT
                              ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 12th day of August, two thousand and nineteen,

     ____________________________________

     Scott Monroe,                                                 ORDER
                                                                   Docket No: 19-2302
     lllllllllllllllllllllPlaintiff - Appellant,

     v.

     JHOC, Inc., DBA Premier Transportation,

     lllllllllllllllllllllDefendant - Appellee.
     _______________________________________

           Counsel for APPELLANT Scott Monroe, has filed a scheduling notification pursuant to
     the Court's Local Rule 31.2, setting November 7, 2019 as the brief filing date.

            It is HEREBY ORDERED that Appellant's brief must be filed on or before November 7,
     2019. The appeal is dismissed effective November 7, 2019 if the brief is not filed by that date. A
     motion to extend the time to file the brief or to seek other relief will not toll the filing date. See
     Local Rule 27.1(f)(1); cf. RLI Insurance Co. v. JDJ Marine, Inc., 716 F.3d 41, 43-45 (2d Cir.
     2013).


                                                             For The Court:
                                                             Catherine O'Hagan Wolfe,
                                                             Clerk of Court




MANDATE ISSUED ON 11/27/2019
